MONACO, J.
We are concerned in these consolidated appeals with whether proper notice was afforded to the appellants, JD 05-170 and JD 05-173, by the appellee, School Board of Osceola County, prior to their being expelled from Osceola County schools. We reverse because the record reflects that notice of the formal expulsion hearing was deficient.
We see no purpose to be served in revisiting the facts of this case. It appears simply that notice of the oft-rescheduled expulsion hearing was not given to the *744attorney for the appellants, even though he had made an appearance in the case. The re-scheduling of the formal hearing, and the failure of the appellants and their attorney to be present at the hearing seems to have resulted from inadvertent miscom-munications between the parties. The appellants justifiably thought the hearing was not to take place, and the School Board labored under the misapprehension that the attorney for the appellants had been advised of the hearing date. Both students were expelled after the hearing was conducted despite the absence of the students, their parents and their attorney.
It seems to us that in fairness the appellants ought to have had an opportunity to present their cases to the Board, and that their opportunity should not be short-circuited because of unintentional communication failures between the parties. Accordingly, we reverse the final order of expulsion in each case and remand this matter to the School Board of Osceola County for a formal hearing on the contested issues.
REVERSED and REMANDED.
GRIFFIN and ORFINGER, JJ., concur.